Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Limitation: “... an electronic deal room associated with a document-intensive activity, ... a machine-learned document classification model that is trained to classify documents involved in document-intensive activities...”
	It is unclear what kind of activity is considered as a document-intensive activity. What is data structure of this type of document involved in document-intensive activity. What range or measurement to determine an activity is a document -intensive activity.
	Since there is no metes and bound of document-intensive activity, claim 1-19 are rejected as being indefinite.
Claim 14: “... wherein the machine-learned classification model classifies different types of non-contractual documents associated with a type of the deal...” it is unclear what document is called non-contractual document. The specification does not explicitly DEFINE a “non-contractual document”


Extrinsic Evidence
Tag
Last updated: January 18, 2017
What Does Tag Mean?
A tag is a piece of information that describes the data or content that it is assigned to. Tags are nonhierarchical keywords used for Internet bookmarks, digital images, videos, files and so on. A tag doesn't carry any information or semantics itself.

Tagging serves many functions, including:

Classification
Marking ownership
Describing content type
Online identity

https://www.techopedia.com/definition/5240/tag-metadata




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicket (U.S. Pub 2019/0340428 A1), in view of Kumar (U.S. Pub 2018/0129950  A1).
Claim 1
Wickett discloses a method for managing documents in an electronic deal room associated with a document-intensive activity, the method comprising:
receiving, by a processing system (dealer/lender interface processing module 210) of a deal room platform (dealer/lender platform 120), a request to upload a document to the electronic deal room from a user device associated with a user participating in the deal ([0042], line 2-9, “... dealers and/or lenders to use the dealer/lender interface processing module 210 via a dealer/lender platform 120 to initiate a process whereby a primary applicant, a co-applicant, and/or their own personnel can use the applicant interface processing module 220 via an applicant platform 130 to capture pictures or images of documents using a mobile device camera of the applicant platform 130...” <examiner note: The processing module 210 of the platform 120 receives a request from the dealer/lender to ask applicant, co-applicant using user’sdevice to submit requested stipulation documents>); 
receiving, by the processing system, the document from a document source ([0042], line 28-31, “... The requested applicant stipulation documents can be received by the dealers and/or lenders via the dealer/lender interface processing module 210 and the dealer/lender platform 120...”);
However, Wickett does not explicitly disclose
determining, by the processing system, a classification of the document based on one or more features of the document and a machine-learned document classification model that is trained to classify documents involved in document-intensive activities; 
identifying, by the processing system, one or more folders of an organizational structure having a plurality of folders corresponding to the electronic deal room based on the classification; and 
associating, by the processing system, the document with the one or more folders.
Kumar discloses
determining, by the processing system, a classification of the document based on one or more features of the document ([0050], line 3-4, “...  system 100 can determine characteristics of the content item 218...” [0051], line 18-31, “... determined characteristics of a content item include... tags in metadata of the content item...” <examiner note: tag/classification of a content item is determined  based on the determined characteristics/features of the content item>) and a machine-learned document classification model that is trained to classify documents involved in document-intensive activities ([0039], “... online content management system 106 also determines characteristics of content items in the storage locations 202... further identify characteristics of the content items... whether content items are associated with a particular project, event, or client; and/or metadata associated with the content items. The online content management system 106 then uses the identified characteristics and naming patterns to train the machine-learning model.[0040], line 1-3, “... Based on the determined characteristics of the content items, online content management system 106 trains classifiers for the storage locations 204...” <examiner note: classifiers are trained based on characteristic of content item involved in project, event/activity>); 
identifying, by the processing system, one or more folders of an organizational structure having a plurality of folders based on the classification ([0027], line 7-11, “... Online content management system 106 uses information about the user account and the content items to provide recommended storage locations...” [0037], line 3-6, “... online content management system 106 can access a user account to obtain a file structure including a plurality of content items. For example, online content management system 106 can analyze the file structure to identify nodes (e.g., folders) within the file structure...” [0053], line 10-15, “... By applying the classifiers to the content item, online content management system 106 determines whether the content item is similar to content items in one or more of the storage locations and how similar the content item is to the content items in each storage location...” <examiner note: a folder in a file structure for storing a content item is determined based on its characteristic/tag/classification>); and 
associating, by the processing system, the document with the one or more folders ([0054], “... Using the classifiers, online content management system 106 thus determines storage location recommendations 224 for the user. For example, online content management system 106 can determine that the content item is more similar to the content items in a first storage location than the content items in a second storage location...” <examiner note: the system associates a content item to a storage location>) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporattion using trained classifiers to identify storage locations using classification of the document as disclosed by Kuma into Wicket because after the stipulation documents uploaded to the system, Wicket does not explicitly disclose how the uploaded documents are organized in the system. By incorporating classifiers identify classification of the uploaded documents, uploaded documents are stored in recommended storage locations based on similarity of uploaded documents and documents stored in storage locations.
Claim 2
Claim 1 is included, Kumar further discloses wherein the machine-learned classification model is trained on a plurality of training data sets, each training data set including one or more documents ([0040], line3-11, “... Online content management system 106 can analyze the content items in a storage location to train a classifier (e.g., a random forest classifier) for the storage location by identifying one or more characteristics that the content items in the storage location have in common. Online content management system 106 can train a classifier for each separate storage location based on the content items of the corresponding storage location...” <examiner note: a storage location include multiple content items for training a classifier. A classifier also is trained with content items in different storage locations>)
Claim 3
Claim 2 is included, Kuma discloses wherein each training data set includes at least one labeled document, wherein the label indicates a respective classification of the labeled document ([0050], line 3-4, “...  system 100 can determine characteristics of the content item 218...” [0051], line 18-31, “... determined characteristics of a content item include... tags in metadata of the content item...” <examiner note: tag/classification of a content item is determined  based on the determined characteristics/features of the content item>)
Claim 4
Claim 2 is included, Kuma discloses wherein one or more training data sets of the plurality of training data sets are obtained from historical data associated with the deal room platform (([0040], line3-11, “... Online content management system 106 can analyze the content items in a storage location to train a classifier (e.g., a random forest classifier) for the storage location by identifying one or more characteristics that the content items in the storage location have in common. Online content management system 106 can train a classifier for each separate storage location based on the content items of the corresponding storage location...” <examiner note: Kuma discloses the term “content item refers to a digital file storable on a computing device. Obviously, historial data is digital files are used to train classifiers>)
Claim 5
Claim 4 is included, Kuma further discloses wherein the historical data includes classifications of previously uploaded documents that were uploaded to the deal room platform in connection with other deals ([0055] Alternatively, online content management system 106 can calculate a score for each storage location based on the trained classifiers and select storage locations with a score above a predetermined threshold. A score can be a value (e.g., numerical value) that allows online content management system 106 to compare a likelihood of storing the content item in a given storage location. To illustrate, if the content item has the same content type, is from same client application, has a similar date/timestamp, or includes similar content as the content items in the given storage location, the score for the given storage location can be higher than for another storage location that includes content items that do not share the same number of characteristics. Additionally, online content management system 106 can weight the characteristics differently based on priorities associated with the characteristics. Online content management system 106 can then compare the score of the given storage location to a predetermined threshold to determine whether to select the given storage location for providing as a recommended storage location.)

Claim 7
Claim 2 is included, Kuma further discloses wherein a training data set of the plurality of training data sets includes feedback data relating to a previous classification of a previously uploaded document that was classified by the system, wherein the feedback data is used to reinforce the machine- learned classification model ([0060] Online content management system 106 can then use the selected storage location of the content item to update the machine-learning model based on the content item and the selected storage location. In particular, online content management system 106 updates the trained classifiers 236 based on the newly stored/moved content item. For example, online content management system 106 can update a classifier associated with the selected storage location in accordance with one or more characteristics of the content item. Additionally, online content management system 106 can update one or more other classifiers associated with other storage locations to help the classifiers to further distinguish the contents of corresponding storage locations from the contents of the selected storage location.)
Claim 11
Claim 2 is included, Kuma discloses further comprising training the machine-learned classification model based on respective results of natural language processing of each document in the plurality of training data sets ([0039], line 1-3, “... [0039] In one or more embodiments, online content management system 106 also determines characteristics of content items in the storage locations 202. For example, online content management system 106 can identify a type of each content item. Additionally, online content management system 106 can identify data in the content items including text data, image data, audio data, and/or video data...” [0040] Based on the determined characteristics of the content items, online content management system 106 trains classifiers for the storage locations 204...” <examiner note: It is unclear training classification model based on repestive results of natural language processing. Given broadest reasonable intepretation, content ite, digital file, is analyzed to identify data including text data, image data, so that the classifier is trained based on determined characteristic of content items>)

Claim 12
Claim 1 is included, Wicket discloses wherein the deal is one of a merger, an acquisition, a financing, or an investment round ([0031] The stipulation facilitation system 200 can also be in network data communication with a plurality of on-line financial institution or lender sites 135. The stipulation facilitation system 200 be configured to provide data communications for the user platforms or websites serving as networked platforms for on-line financial institutions or lenders and to obtain potential consumer-related financing, loan, or credit information in a digital or computer-readable form from one or more of the on-line financial institution or lender platforms 135 via the network 115. The stipulation facilitation system 200 be also be configured to provide data communications for the on-line financial institution or lender platforms 135 to enable the networked usage, transfer, or downloading of a dealer/lender interface processing module 210. The dealer/lender interface processing module 210 may initially reside with a financial institution or lender 135 or may be downloaded to or from the host site 110. In other words, the dealer/lender interface processing module 210 may be used, transferred, or downloaded to the host site 110 and the stipulation facilitation system 200 therein via the network 115. As such, the dealer/lender interface processing module 210 may be hosted by the host site 110 or locally resident and locally used by a dealer or lender at dealer/lender platform 120 and/or a consumer at an applicant platform 130.)

Claim 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicket (U.S. Pub 2019/0340428 A1), in view of Kumar (U.S. Pub 2018/0129950  A1), as applied to claim 2, and further in view of Chari (U.S. Pub 2013/0097103 A1)
Claim 6
Claim 2 is included, however, Wicket and Kumar do not explicitly disclose wherein one or more training data sets of the plurality of training data sets are obtained from an expert that labeled the at least one labeled document of each of the one or more training data sets.
	Chari discloses wherein one or more training data sets of the plurality of training data sets are obtained from an expert that labeled the at least one labeled document of each of the one or more training data sets ([0029], “...Data is taken from an unlabeled data set... In step 103, class labels of this small initial sample of the data are provided. According to an exemplary embodiment, the labels are provided by one or more domain experts (i.e., a person who is an expert in a particular area or topic) as is known in the art, e.g., by hand labeling the data...” [0031], “... semi-supervised clustering is applied to the data, incorporating the labeled samples from previous iterations. See step 106. As is known in the art, semi-supervised clustering employs both labeled (e.g., known labels from the previous iterations) and unlabeled data for training...”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method and system to create training set including both labled and unlabled datasets as disclosed by Chari into Wicket and Kumar because it is difficult in obtaining high qualty labeld dat to train predictive/classificaiton models. By incorporating Chari in to Wicket and Kumar, high quality training data is generated from an unlabeled data withoot using any classifier.
Claim 8
Claim 2 is included, however, Wicket and Kumar do not explicitly disclose wherein the machine-learned classification model is trained using a training data set of the plurality of training data sets that includes one or more unlabeled documents.
	Chari discloses wherein the machine-learned classification model is trained using a training data set of the plurality of training data sets that includes one or more unlabeled documents ([0029], “...Data is taken from an unlabeled data set... In step 103, class labels of this small initial sample of the data are provided. According to an exemplary embodiment, the labels are provided by one or more domain experts (i.e., a person who is an expert in a particular area or topic) as is known in the art, e.g., by hand labeling the data...” [0031], “... semi-supervised clustering is applied to the data, incorporating the labeled samples from previous iterations. See step 106. As is known in the art, semi-supervised clustering employs both labeled (e.g., known labels from the previous iterations) and unlabeled data for training...”)
Claim 9
Claim 8 is included, however, Wicket and Kumar do not explicitly disclose further comprising training the machine-learned classification model based on the one or more unlabeled documents and one or more labeled documents, wherein each respective labeled document is labeled with a respective classification of the respective labeled document ([0029], “...Data is taken from an unlabeled data set... In step 103, class labels of this small initial sample of the data are provided. According to an exemplary embodiment, the labels are provided by one or more domain experts (i.e., a person who is an expert in a particular area or topic) as is known in the art, e.g., by hand labeling the data...” [0031], “... semi-supervised clustering is applied to the data, incorporating the labeled samples from previous iterations. See step 106. As is known in the art, semi-supervised clustering employs both labeled (e.g., known labels from the previous iterations) and unlabeled data for training...” <examiner note: a label is associated with class or subclass)
Claim 10
Claim 9 is included, however, Wicket and Kumar do not explicitly disclose wherein training the machine-learned classification model includes clustering the one or more unlabeled documents with the one or more labeled documents based on respective features of the one or more unlabeled documents and the one or more labeled documents to determine respective classifications of the unlabeled documents.
	Chari discloses wherein training the machine-learned classification model includes clustering the one or more unlabeled documents with the one or more labeled documents based on respective features of the one or more unlabeled documents and the one or more labeled documents to determine respective classifications of the unlabeled documents ([0040], “... For distance metric technique-based semi-supervised clustering, Relevant Component Analysis (RCA) was used... Next, in step 204, a global distance metric parameterized by a transformation matrix C is learned to capture the relevant features in the labeled sample set. In step 206, the data is projected into a new space using the new distance metric from step 204...” [0043], “... To mitigate this problem, another semi-supervised clustering method is presented... It assigns a default feature value, or holding out feature values, for unlabeled samples. For example, if there are l class labels, l new features will be added. If the sample has class j, feature j will be assigned a value of 1, and all other label features a zero. Any unlabeled samples will be assigned a feature corresponding to the prior, the fraction of labeled samples with that class label. Finally, as before, the recursive k-means clustering technique described previously to cluster the data will be used. This simple heuristic produces good clusters and yields balanced samples more quickly for categorical data...”)

Claim 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicket (U.S. Pub 2019/0340428 A1), in view of Kumar (U.S. Pub 2018/0129950 A1), as applied to claim 2, and further in view of Jain (U.S. Patent 10162850 B1)
Claim 15
Claim 1 is included, however, Wicket and Kuma do not explicitly disclose: identifying, by the processing system, one or more content segments of the document; for each content segment: extracting, by the processing system, one or more features of the content segment; and determining, by the processing system, a content classification of the content segment based on the one or more features of the content segment and a machine-learned content extraction and classification model that is trained to identify one or more different types of content segments.
	Jain discloses identifying, by the processing system, one or more content segments (clauses) of the document (col 3, line 40-44, “... scanning the document... and parsing the document... to provide the one or more clauses...”); for each content segment: extracting, by the processing system, one or more features of the content segment (col 3, line 61-65, “... providing one or more textual evaluators that evaluate... grammar, parts-of-speech, word-counts, or character counts of the one or more clauses...” <examiner note: underlined terms are considered as features of clauses); and determining, by the processing system, a content classification of the content segment based on the one or more features of the content segment (col 3, line 66-67, “... assigning the category... to the one or more clauses) and a machine-learned content extraction and classification model that is trained to identify one or more different types of content segments (col 4, line 6-7, “... determing the one or more ML models based on the category assigned to the one or more clauses; classifying the one or more clauses based on the one or more ML models...” <examiner note: different category has different ML model. The model identifies and classifies clauses>) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include parsing and classifying sections/clauses of documents (e.g., legal contracts) as disclosed by Jain into Wicket and Kumar because contract document are complicated and take a skilled human to understand and analyze documents to bkeak them into clauses and sections. By incorporating Jain into Wicket and Kumar, the classifier is able to identify and breaking document down to its clauses and section so that the clauses can be searched quicker in e-discovery process. 
Claim 13
Claim 1 is included, however, Wicket and Kumar does not explicitly disclose wherein the machine-learned classification model classifies different types of contracts associated with a type of the deal.
	Jain discloses wherein the machine-learned classification model classifies different types of contracts associated with a type of the deal (col 6, line 19-42, “... FIG. 6 illustrates a logical representation of data object 600 for tracking clauses for validating documents in accordance with one or more of the various embodiments. In one or more of the various embodiments, data object 600 may represent clauses or clause meta-data. In some embodiments, data object 600 may include various attributes for represent characteristics of clauses. In one or more of the various embodiments, these attributes may include: Doc ID 602, representing a document, if any, that is associate with a clause; Parent Doc ID, may represent a parent document, if any, that may be associated with the document a clause is associate with; Clause ID may represent an identifier of the clause; Parent Clause ID may represent the ID of a parent clause, if any, that may be associated with a clause; Doc Type may represent a document type of the document a clause may be associated with; clause category, may represent the category of the clause; word count may represent the number of words included in the text/body (not shown) of a clause; Position may represent the position in the document of the clause; and additional attributes 618 represents that data object 600 may be arranged to have more attributes types that are shown here. For example, additional attributes 618 may be assumed to represent additional clause meta-data, document meta-data, activity journals (or references to such), or the like...)
Claim 14
Claim 1 is included, Jain discloses wherein the machine-learned classification model classifies different types of non-contractual documents associated with a type of the deal (col 21, line 19-42, “... FIG. 6 illustrates a logical representation of data object 600 for tracking clauses for validating documents in accordance with one or more of the various embodiments. In one or more of the various embodiments, data object 600 may represent clauses or clause meta-data. In some embodiments, data object 600 may include various attributes for represent characteristics of clauses. In one or more of the various embodiments, these attributes may include: Doc ID 602, representing a document, if any, that is associate with a clause; Parent Doc ID, may represent a parent document, if any, that may be associated with the document a clause is associate with; Clause ID may represent an identifier of the clause; Parent Clause ID may represent the ID of a parent clause, if any, that may be associated with a clause; Doc Type may represent a document type of the document a clause may be associated with; clause category, may represent the category of the clause; word count may represent the number of words included in the text/body (not shown) of a clause; Position may represent the position in the document of the clause; and additional attributes 618 represents that data object 600 may be arranged to have more attributes types that are shown here. For example, additional attributes 618 may be assumed to represent additional clause meta-data, document meta-data, activity journals (or references to such), or the like...”)
Claim 16
Claim 14 is included, however, Wicket and Kumar does not explicitly disclose wherein the classification of the document is based at least in part on at least one of the content classifications.
	Jain discloses wherein the classification of the document is based at least in part on at least one of the content classifications (col 16, line 32-37, “... Documents of particular types may be expected to have certain clauses. For example... documents thats are contracts may be expected to have one or morethat a medical report may be unlikely to include...”)
Claim 17
Claim 14 is included, however, Wicket and Kumar does not explicitly disclose further comprising generating an advisory memo using a natural language generation system based on a content classification corresponding to one of the content segments.
	Jain discloses generating an advisory memo (data structure/meta-data) using a natural language generation system based on a content classification corresponding to one of the content segments (col 15, line 62-65, “... grammar filter 404... perform extual analysis of the one or more clauses that make up document 402...” col 16, line 19-28, “... provide a collection of data strucutre that represent the clauses or paragraphs discovered in a document... the data strucutures may include meta-data fields...includeinformation such as... position with document...”)
Claim 18
Claim 16 is included, Jain further discloses wherein the advisory memo includes a location in the document where the content segment to which the content classification corresponds is located (col 16, line 19-28, “... provide a collection of data strucutre that represent the clauses or paragraphs discovered in a document... the data strucutures may include meta-data fields...includeinformation such as... position with document...”)
Claim 19
Claim 16 is included, Jain further discloses wherein the advisory memo includes the content segment to which the content classification corresponds (col 15, line 62-65, “... grammar filter 404... perform extual analysis of the one or more clauses that make up document 402...” col 16, line 19-28, “... provide a collection of data strucutre that represent the clauses or paragraphs discovered in a document... the data strucutures may include meta-data fields...includeinformation such as... position with document...”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167